WADDILL, District Judge
(after stating the facts as above). This-is the case of a passenger placed under arrest. The preponderance of evidence establishes the truthfulness of libelant’s version as to what occurred and the manner of his treatment. His witnesses were passengers, traveling salesmen, evidently persons of character and intelligence, entirely disinterested, who did not know libelant, nor he them. They resided in three different states, Louisiana, Mississippi, and Tennessee, and agree that the arrest and treatment of the libelant was.outrageous, uncalled for, and neither justified or necessitated by anything libelant said or did. According to respondent’s witness Wilson’s own account of the transaction, there was no excuse or necessity for what was done. Officers of steamboats and passenger vessels should be exceedingly careful before putting a passenger under arrest. They are the servants of the passengers on their boats, paid for the purpose of treating them kindly. The trouble on this occasion largely arose from a misapprehension on the part of the captain of the steamer of his power and duty as master of the ship. The-master of a passenger steamer is an exceedingly important officer. He -should be of exceptional firmness, intelligence, and character, and more than ordinarily endowed with common sense and tact, and always gentle and courteous. He has vast powers in dealing with passengers in situations that are liable to and do arise on his vessel, and he may in a proper case, and after exhausting pacific measures, place a passenger under arrest; but to suppose, as he testified he did, that he could delegate this authority to minor officials or others on board, cannot be sanctioned. When the time comes to arrest passengers, an occurrence on a steamboat only second in importance to navigating the vessel in safety, it is his duty to properly care for and protect them, as far as is reasonably possible, and personally to exercise the responsible duties at hand, and at least to give personal direction to what is being done.
In the case' of Chamberlain et al. v. Chandler, Fed. Cas. No. 2,575, Story, Circuit Judge, states the master’s authority on a vessel as follows:
“The authority of a master at sea is necessarily summary, and often absolute. For the time he exercises the right of sovereign control, and obedience *379to his will and even to Ills caprices becomes almost indispensable. If he chooses to perform his duties, or to exert his office in a liarsli, intemperate, or oppressive manner, he can seldom be resisted by physical or moral force, and therefore in a limited sense he may be said to hold the lives and personal welfare of all on board in a great measure under his arbitrary discretion. He is nevertheless responsible to the law, and. if he is guilty of gross abuse and oppression, I hope it will never be found that courts of justice are slow In visiting him, in the simpe of damages, with an appropriate punishment. In respect to passengers, the case of the master is one of peculiar responsibility and delicacy. Their contract with him is not for mere ship room and persona] existence on board, but for reasonable food, comforts, necessities, and kindness. It is a stipulation not for toleration merely, but for respectful treatment, for that decency of demeanor which constitute the charm of social life, for that attention which mitigates evils without reluctance, and that promptitude which administers aid to distress. * * * It gives compensation for mental sufferings occasioned by acts of wanton injustice, equally whether they operate by way of direct or of consequential injuries.”
Hughes on Admiralty, § 102, page 187, says:
“Any improper treatment of a passenger by any of the crew inflicted within the line of his duty is the subject of an action.”
The Supreme Court of the United States, in The City of Panama, 101 U. S. 462, 25 L. Ed. 1061, also says:
“Owners of vessels engaged in carrying passengers assume obligations somewhat different from those whose vessels are employed as common carriers of merchandise.”
Speaking of the power and duty of the master as to passengers on his ship, it is stated, in Parsons on Shipping & Admiralty, p. 636, that the. captain must be, from the necessities of his employment, clothed with almost despotic authority over all on board his ship. The power of the master need not be, and therefore is not, so great in the case of passengers as over the crew. And the same writer, on pages 624, 625, says:
“The common carrier by water is always regarded as under a contract to supply his passengers with comfortable accommodations by day and by night.”
This power of arrest is a very serious one, and on the occasion in question was delegated to watchmen, one of whom had been a street car conductor for the best part of his life, and on the ship two or three years, but who was more circumspect and of better temperament than the other, who was formerly a structural iron worker, and had only been on board 30 days, and exercised his authority with unnecessary harshness, without considering the rights of the passenger. One who is given authority to arrest passengers, if such authority can or should be delegated at all, ought to be a person at least of experience, and known to possess character, intelligence, good judgment, common sense, and tact, and arrests ought never to he made, unless the ship, or other passengers, are endangered, without the captain being called upon to determine the necessity therefor. The court cannot conceive of a ship’s master who could not have smoothed down the situation as it was on this occasion, with a little judicious management, without having to make an arrest. All that was required was common sense and a little diplomacy on the part of those in charge of the ship.
*380In 1 Joyce on Damages, § 453, citing Kolzem v. Broadway, etc., Ry. Co., 1 Misc. Rep. 148, 30 N. Y. Supp. 700, and Pearce v. Needham, 37 Ill. App. 90, it is said:
“Where an arrest is made under circumstances indicating a wanton disregard of the rights of the persons arrested, punitive damages may be awarded, though there is no actual malice.”
The right of recovery here is clear. The officers who testified for the steamer, with the exception of Mr. Wilson, knew very little of the occurrence. The purser and Mr. Ragland differ as to what took place between them-. Against Wilson’s statement are four or five passengers, who testify clearly and positively that the treatment accorded the libelant was without justification.
The only matter left to pass upon is the question of damages, which, in this case, on account of the unprovoked, cruel and unnecessary conduct of the watchman, ought to be for a substantial amount, which the court finds to be the sum of $1,000. It is rather a novel experience to the court to have to assess damages in a case of false arrest. The libelant clearly established his case, and the circumstances of his arrest were aggravated. There was no serious harm done him, further than the indignity and the inconvenience imposed for the time being, which was not very long. Under all the circumstances, the allowance indicated is proper. He is entitled to damages for the humiliation and indignity put upon him, and the court should be influenced by the circumstances of the case. In other words, there was no necessity for what was done, nor would it have occurred if an officer had been in charge of the boat who had the slightest tact. It arose because the master delegated his authority to a watchman, who had an idea that he could do whatever he pleased under such delegation. The sum allowed is not to pay libelant for what he lost. He was a passenger, entitled to good treatment. His time could not be valued. There is no dispute about the facts. Five disinterested passengers all testified to the occurrence; one of them going so far as to say that, if he had been approached in the manner libelant was by the watchman, and he had had a pistol, he would have killed him.
A decree may be entered for the sum named, with costs.